EXECUTION VERSION



RELEASE OF GUARANTY



 

THIS RELEASE OF GUARANTY, dated as of June 8, 2006 (the "Effective Date"), is
made by FIFTH THIRD BANK, an Ohio banking corporation ("Lender"), in favor of
PHILLIP DEZWIREK ("Guarantor").



W I T N E S S E T H :



 

WHEREAS, Guarantor made an Amended and Restated Guaranty dated as of December
29, 2005, to, and for the benefit of, Lender in connection with Lender's loans
to CECO FILTERS, INC., a Delaware corporation, NEW BUSCH CO., INC., a Delaware
corporation, THE KIRK & BLUM MANUFACTURING COMPANY, an Ohio corporation,
KBD/TECHNIC, INC., an Indiana corporation, CECOAIRE, INC., a Delaware
corporation, and CECO ABATEMENT SYSTEMS, INC., a Delaware corporation (the
"Guaranty"); and



WHEREAS, Lender has elected to release Guarantor of his obligations under the
Guaranty.



NOW, THEREFORE, Lender hereby releases Guarantor of all of his indebtedness,
obligations and liability under the Guaranty and terminates the Guaranty.



IN WITNESS WHEREOF, Lender has caused this Release of Guaranty to be duly
executed as of the Effective Date.



 

FIFTH THIRD BANK



/s/Donald K. Mitchell

By:

Donald K. Mitchell, Vice President



Agreed to and Accepted as of the Effective Date.



 

/s/Phillip DeZwirek



PHILLIP DEZWIREK